DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The use of the term “Bluetooth” in paragraphs [0053], [0068], [0076], and [0139] which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The term Bluetooth should include a tm or ® symbol as appropriate. Similar to how applicant has used tm symbols in [0047] with the various media boxes and game consoles.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 5, 7-10, 12, 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shattil, US Patent 9798329, “Airborne Relays in Cooperative-Mimo Systems” in further view of Bahiki et al, “Relative positioning-based system with Tau control for collision avoidance”.
Regarding Claim 1, Shattil teaches ” A drone comprising: a communication module configured to communicate wirelessly with an external drone; and a processor configured to control a position of the drone by using a sensor included in the drone”(Column 11, lines 1-16 “FIG. 2 is a block diagram of a UAV in accordance with certain aspects of the disclosure. A flight controller 202 is communicatively coupled to a situational awareness system 201 and a cooperative RAN-signal processor 203. A UAV fronthaul transceiver 204 can comprise a UAV fronthaul router 232. The system 201 can comprise at least one or more onboard sensors 211 and a GPS module 212. The processor 203 can comprise a UAV-UE CSI estimator 231, the UAV Fronthaul router 232, and optionally, a MIMO processor 233. The processor 203 is coupled to a UAV-BTS transceiver 206 and a UAV-UE transceiver 207. Optionally, a fleet manager 205 may be provided. The fleet manager 207 can comprise a UAV cluster manager 251, a synchronization manager 252, a MIMO processor 253, a scheduler 254, a fronthaul network manager 255, and/or a mitigation coordinator 256.”);” and GPS information, received through the communication module, of the external drone,”(Column 11, lines 32-37, “ In some aspects, the system 201 may receive geographic location information and/or directional path characteristic information from other UAVs via the UAV fronthaul transceiver 204. For example, GPS data and/or flight instrument data may be broadcast by UAVs over the UAV fronthaul network.” Here GPS information is sent from/shared between drones i.e. gps information is received from the external drone);” when a distance from the external drone is greater than or equal to a first distance”(Column 11, lines 38-43, “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself. “ Here gives a minimum first distance that UAV’s must maintain separation of.)” and control the position of the drone by using the GPS information.”(Column 16, lines 14-33, “FIG. 4 illustrates a procedure that employs steps 301 and 304. In some aspects, the procedure is implemented by a computer processor according to instructions of a software program configured to operate on input physical measurements described herein. A UAV takes sensor readings 401 at regular intervals to determine a relative spatial location with respect to at least one nearby UAV. In some aspects, the sensor readings comprise GPS coordinates. In one aspect, GPS coordinates derived by GPS receivers on other UAVs are conveyed via a fronthaul network to provide the sensor readings in step 401. The sensor readings are compared 402 with navigation criteria 410. If the sensor data indicates a navigation parameter (e.g., separation between UAVs, relative speed, variation in heading, variation in altitude, etc.) outside a predetermined range (e.g., navigation criteria), the UAV's flight path is adapted 403 by its flight controller 202, and then sensor readings are monitored 401 in a following time interval. Otherwise, the flight controller 202 or situational awareness system 201 continues to monitor the sensor readings 401.”)
However, Shattil fails to teach that depending on the separation distance being above or below a second distance threshold that either a mixed sensor and gps measurements should be used or if above the second separation distance that gps measurements should be used.
Bahiki et al teaches that such GPS only measurements have an inherent inaccuracy and that a sensor system of infrared and ultrasonic sensors are used to position the UVA’s relative to each other, in the abstract stating: “In this paper, a relative positioning system by fusing infrared and ultrasonic range sensors data is employed to provide a more reliable relative distance data between quadcopters to achieve close proximity formation flight. This is due to lack of accuracy of positioning data from GPS due to its error of two to five meters” 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have a fused sensor/gps measurements be used when craft are separated by less than five meters (i.e. a second distance) as the error of GPS measurements at that range could lead to potential collisions. Above this distance, GPS measurements would be used to determine relative positions, thus reducing bandwidth needs of the craft. One would be motivated to make such a modification as explained in the introduction section of Bahiki et al, stating, “Therefore, a tighter swarm flight requires a better positioning accuracy to enable the sufficient ‘breaking distance’ between units, which is critical in collision avoidance.” Thus by modifying to use a fused sensor readings at low separation distance tighter separation 
Regarding Claim 2, Modified Shattil teaches ” The drone of claim 1, wherein when the drone is positioned in an area where a distance from the external drone is greater than the first distance and smaller than the second distance, the processor performs control such that the drone measures distance from the external drone by using at least one of an RGB sensor, an ultrasonic sensor, an IR sensor, and a BT signal, which are included in the drone.”(Column 11, lines 25-31, “Onboard sensors 211 can include active sensors, such as radar, lidar, acoustic ranging and detection system, as well as other active sensors, for determining the relative spatial location. Onboard sensors 211 can include passive sensors, such as cameras, any of the other types of imaging systems, radio receivers (including antenna-array receivers), and microphones, as well as other passive sensors.”)
Regarding Claim 4, Modified Shattil teaches” The drone of claim 1, wherein the processor determines the first distance on a basis of information related to at least one of a size of the first drone, a speed of the first drone, an external force applied to the first drone, and a capability to compensate for a positional error of the first drone.”(Column 16, line 61 to column Column 17, line 2; “In one aspect, the navigation criteria 410 can be updated 413 within predetermined navigation criteria boundaries 420. Such boundaries can be designed to ensure safe distances between UAVs, and can be selected based on UAV maneuvering capabilities, number of UAVs in a cluster, cluster density, weather conditions, as well as other factors. The boundaries may be imposed by various regulations, including (but not limited to) restricted airspaces, altitude regulations, and airspeed restrictions.” Here the “UAV maneurvering capabilities” is a form of capability to compensate for positional error of the first drone, and “airspeed restrictions” for these boundaries teaches that the speed of the drones determines a minimum distance, and “weather” inherently teaches externals forces applied to a first drone (i.e. wind))
Regarding Claim 5, Modified Shattil teaches” The drone of claim 1, wherein the processor receives an initial location and a route of the external drone through the communication module and determines a route for the drone such that the drone is the first distance or more away from the external drone.”(Column 11, lines 17-37, “ The system 201 is configured to determine the UAV's relative spatial location with respect to at least one other UAV. The relative spatial location can include, for example, geographic location information (e.g., longitude, latitude, etc.) and/or directional path characteristic information (e.g., distance, altitude, directional heading, airspeed, and/or attitude). The relative spatial locations of nearby UAVs and/or UAVs assigned to a particular cluster can be determined. Onboard sensors 211 can include active sensors, such as radar, lidar, acoustic ranging and detection system, as well as other active sensors, for determining the relative spatial location. Onboard sensors 211 can include passive sensors, such as cameras, any of the other types of imaging systems, radio receivers (including antenna-array receivers), and microphones, as well as other passive sensors. Optionally, a GPS device, such as GPS module 212, may be provided. In some aspects, the system 201 may receive geographic location information and/or directional path characteristic information from other UAVs via the UAV fronthaul transceiver 204. For example, GPS data and/or flight instrument data may be broadcast by UAVs over the UAV fronthaul network.” Here gives that an initial location (GPS data) and a trajectory (“path characteristics information”) is given from one UAV to another. And from the next paragraph column 11, lines 38-40; “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself.” Which teaches that the information (position/trajectory) is used to maintain a safe distance from other UAV’s)
Regarding Claim 7, Shattil teaches “An electronic device comprising: a communication module; and a processor configured to control a first drone and a second drone among multiple drones by using a sensor included in the second drone and GPS information, received through the communication module, of the first drone and the second drone, in response to a distance between the first drone and the second drone being greater than or equal to a first distance”(Column 11, lines 1-16 “FIG. 2 is a block diagram of a UAV in accordance with certain aspects of the disclosure. A flight controller 202 is communicatively coupled to a situational awareness system 201 and a cooperative RAN-signal processor 203. A UAV fronthaul transceiver 204 can comprise a UAV fronthaul router 232. The system 201 can comprise at least one or more onboard sensors 211 and a GPS module 212. The processor 203 can comprise a UAV-UE CSI estimator 231, the UAV Fronthaul router 232, and optionally, a MIMO processor 233. The processor 203 is coupled to a UAV-BTS transceiver 206 and a UAV-UE transceiver 207. Optionally, a fleet manager 205 may be provided. The fleet manager 207 can comprise a UAV cluster manager 251, a synchronization manager 252, a MIMO processor 253, a scheduler 254, a fronthaul network manager 255, and/or a mitigation coordinator 256.” And from column 14, lines 35-45, “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV. The fleet manager 205 can be implemented as a central or distributed system. Any of the components 251-256 can be implemented via centralized or distributed means. In one aspect, the fleet manager 205 resides on the cluster head of a UAV cluster. In another aspect, fleet manager 205 resides in one or more ground stations. In another aspect, fleet manager 205 resides on each UAV but may comprise different functionality depending on the UAV on which it resides.” The two uav’s are among many uavs, i.e. in a swarm));” and control the first drone and the second drone by using the GPS information,.”(Column 16, lines 14-33, “FIG. 4 illustrates a procedure that employs steps 301 and 304. In some aspects, the procedure is implemented by a computer processor according to instructions of a software program configured to operate on input physical measurements described herein. A UAV takes sensor readings 401 at regular intervals to determine a relative spatial location with respect to at least one nearby UAV. In some aspects, the sensor readings comprise GPS coordinates. In one aspect, GPS coordinates derived by GPS receivers on other UAVs are conveyed via a fronthaul network to provide the sensor readings in step 401. The sensor readings are compared 402 with navigation criteria 410. If the sensor data indicates a navigation parameter (e.g., separation between UAVs, relative speed, variation in heading, variation in altitude, etc.) outside a predetermined range (e.g., navigation criteria), the UAV's flight path is adapted 403 by its flight controller 202, and then sensor readings are monitored 401 in a following time interval. Otherwise, the flight controller 202 or situational awareness system 201 continues to monitor the sensor readings 401.”)
However, Shattil fails to teach that depending on the separation distance being above or below a second distance threshold that either a mixed sensor and gps measurements should be used or if above the second separation distance that gps measurements should be used.
Bahiki et al teaches that such GPS only measurements have an inherent inaccuracy and that a sensor system of infrared and ultrasonic sensors are used to position the UVA’s relative to each other, in the abstract stating: “In this paper, a relative positioning system by fusing infrared and ultrasonic range sensors data is employed to provide a more reliable relative distance data between quadcopters to achieve close proximity formation flight. This is due to lack of accuracy of positioning data from GPS due to its error of two to five meters” 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have a fused sensor/gps measurements be used when craft are separated by less than five meters (i.e. a second distance) as the error of GPS measurements at that range could lead to potential collisions. Above this distance, GPS measurements would be “Therefore, a tighter swarm flight requires a better positioning accuracy to enable the sufficient ‘breaking distance’ between units, which is critical in collision avoidance.” Thus by modifying to use a fused sensor readings at low separation distance tighter separation can be achieved allow for greater swarm density. Such a modification to Shattil using Bahiki’s teachings would prove attractive as the drones taught by Shattil already have all the required sensor systems needed to implement this sensor switching based on distances and thus the modification would only require changes to flight control algorithms/code. Modified Shattil would thus teach all aspects of claim 7.
Regarding Claim 8, Modified Shattil teaches ” The electronic device of claim 7, wherein the processor selects the first drone on a basis of at least part of information on the first drone and the second drone and information on a task”( Shattil, Column 14, lines 14-34,”  In some aspects, distributed control of a UAV cluster is employed. Flight adaptations may be negotiated by flight controllers 202 on the different UAVs in a cluster. In some aspects, feedback mechanisms may be employed between UAV flight controllers 202 and these feedback mechanisms may include rules to avoid oscillations and/or to quickly converge to an optimal cluster configuration. In certain aspects, UAVs in a cluster may adapt their flight paths in a manner that induces UAVs not in the cluster to adapt their flight paths in a predictable manner. In one example, UAVs in a cluster employ an iterative process to induce other UAVs to move, such as to clear a space for a predetermined cluster configuration to occupy. In certain aspects, UAVs may transmit their intents to other (e.g., nearby) UAVs so those UAVs can more efficiently adapt their flight paths. UAVs may be provided with different levels of priority, and those with higher priority may move UAVs with lower priority out of the way. Priority levels may be determined by a cluster's mission, a UAVs function in the cluster, each UAV's RAN performance measurement, maneuverability, processing capability, battery life, and/or other criteria.”);” and performs control such that the second drone is positioned the first distance or more away from the selected first drone.”(Column 11, lines 38-43, “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself. “Here gives a minimum first distance that UAV’s must maintain separation)
Regarding Claim 9, Modified Shattil teaches” The electronic device of claim 7, wherein when the second drone is positioned in an area where the distance is greater than the first distance and smaller than the second distance, the processor performs control such that the second drone measures distance from the first drone by using at least one of an RGB sensor, an ultrasonic sensor, an IR sensor, and a BT signal, which are included in the second drone.”(Column 11, lines 25-31, “Onboard sensors 211 can include active sensors, such as radar, lidar, acoustic ranging and detection system, as well as other active sensors, for determining the relative spatial location. Onboard sensors 211 can include passive sensors, such as cameras, any of the other types of imaging systems, radio receivers (including antenna-array receivers), and microphones, as well as other passive sensors.”)

Regarding Claim 10, Modified Shattil teaches “The electronic device of claim 7, wherein the processor determines the first distance on a basis of information related to at least one of a size of the first drone, a speed of the first drone, an external force applied to the first drone, and a capability to compensate for a positional error of the first drone.”( Column 16, line 61 to Column 17, line 2; “In one aspect, the navigation criteria 410 can be updated 413 within predetermined navigation criteria boundaries 420. Such boundaries can be designed to ensure safe distances between UAVs, and can be selected based on UAV maneuvering capabilities, number of UAVs in a cluster, cluster density, weather conditions, as well as other factors. The boundaries may be imposed by various regulations, including (but not limited to) restricted airspaces, altitude regulations, and airspeed restrictions.” Here the “UAV maneurvering capabilities” is a form of capability to compensate for positional error of the first drone, and “airspeed restrictions” for these boundaries teaches that the speed of the drones determines a minimum distance, and “weather” inherently teaches externals forces applied to a first drone (i.e. wind));
Regarding Claim 12, Modified Shattil teaches “The electronic device of claim 7, wherein the processor determines an initial location of the first drone and determines a route for the second drone such that the second drone is the first distance or more away from the first drone which is in the initial location, and the communication module transmits information related to the initial location of the first drone, and the route for the second drone to at least one of the  (Column 11, lines 17-37, “The system 201 is configured to determine the UAV's relative spatial location with respect to at least one other UAV. The relative spatial location can include, for example, geographic location information (e.g., longitude, latitude, etc.) and/or directional path characteristic information (e.g., distance, altitude, directional heading, airspeed, and/or attitude). The relative spatial locations of nearby UAVs and/or UAVs assigned to a particular cluster can be determined. Onboard sensors 211 can include active sensors, such as radar, lidar, acoustic ranging and detection system, as well as other active sensors, for determining the relative spatial location. Onboard sensors 211 can include passive sensors, such as cameras, any of the other types of imaging systems, radio receivers (including antenna-array receivers), and microphones, as well as other passive sensors. Optionally, a GPS device, such as GPS module 212, may be provided. In some aspects, the system 201 may receive geographic location information and/or directional path characteristic information from other UAVs via the UAV fronthaul transceiver 204. For example, GPS data and/or flight instrument data may be broadcast by UAVs over the UAV fronthaul network.” Here gives that an initial location (GPS data) and a trajectory (“path characteristics information”) is given from one UAV to another. And from the next paragraph column 11, lines 38-40; “The flight controller 202 is an onboard system configured to facilitate coordinated flight operations of two or more UAVs operating in close proximity to each other. The flight controller 202 may use the relative spatial location information to adjust the UAV's directional path to maintain a safe area around itself.” Which teaches that the information (position/trajectory) is used to maintain a safe distance from other UAV’s)
Regarding Claim 14, Modified Shattil teaches “The electronic device of claim 7, wherein the processor determines weight values according to pieces of information on the first drone, respectively, and establishes higher priority when a sum of the weight values is greater.  ”(Shattil, Column 14, lines 14-34,” In some aspects, distributed control of a UAV cluster is employed. Flight adaptations may be negotiated by flight controllers 202 on the different UAVs in a cluster. In some aspects, feedback mechanisms may be employed between UAV flight controllers 202 and these feedback mechanisms may include rules to avoid oscillations and/or to quickly converge to an optimal cluster configuration. In certain aspects, UAVs in a cluster may adapt their flight paths in a manner that induces UAVs not in the cluster to adapt their flight paths in a predictable manner. In one example, UAVs in a cluster employ an iterative process to induce other UAVs to move, such as to clear a space for a predetermined cluster configuration to occupy. In certain aspects, UAVs may transmit their intents to other (e.g., nearby) UAVs so those UAVs can more efficiently adapt their flight paths. UAVs may be provided with different levels of priority, and those with higher priority may move UAVs with lower priority out of the way. Priority levels may be determined by a cluster's mission, a UAVs function in the cluster, each UAV's RAN performance measurement, maneuverability, processing capability, battery life, and/or other criteria.”);
A non-transitory computer-readable recording medium in which a program to be executed in a computer is recorded, wherein the program comprises an executable command which, when executed by the processor, causes the processor to perform the operations of controlling a first drone and a second drone among multiple drones by using a sensor included in the second drone and GPS information,”( ”(Column 11, lines 1-16 “FIG. 2 is a block diagram of a UAV in accordance with certain aspects of the disclosure. A flight controller 202 is communicatively coupled to a situational awareness system 201 and a cooperative RAN-signal processor 203. A UAV fronthaul transceiver 204 can comprise a UAV fronthaul router 232. The system 201 can comprise at least one or more onboard sensors 211 and a GPS module 212. The processor 203 can comprise a UAV-UE CSI estimator 231, the UAV Fronthaul router 232, and optionally, a MIMO processor 233. The processor 203 is coupled to a UAV-BTS transceiver 206 and a UAV-UE transceiver 207. Optionally, a fleet manager 205 may be provided. The fleet manager 207 can comprise a UAV cluster manager 251, a synchronization manager 252, a MIMO processor 253, a scheduler 254, a fronthaul network manager 255, and/or a mitigation coordinator 256.” And from column 14, lines 35-45, “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV. The fleet manager 205 can be implemented as a central or distributed system. Any of the components 251-256 can be implemented via centralized or distributed means. In one aspect, the fleet manager 205 resides on the cluster head of a UAV cluster. In another aspect, fleet manager 205 resides in one or more ground stations. In another aspect, fleet manager 205 resides on each UAV but may comprise different functionality depending on the UAV on which it resides.” The two uav’s are among many uavs, i.e. in a swarm);” received through a communication module,”( Column 11, lines 32-37, “ In some aspects, the system 201 may receive geographic location information and/or directional path characteristic information from other UAVs via the UAV fronthaul transceiver 204. For example, GPS data and/or flight instrument data may be broadcast by UAVs over the UAV fronthaul network.” Here GPS information is sent from/shared between drones i.e. gps information is received from the external drone);” of the first drone and the second drone, when a distance between the first drone and the second drone is greater than or equal to a first distance; and controlling the first drone and the second drone by using the GPS information, when the distance between the first drone and the second drone”; Column 16, lines 14-33, “FIG. 4 illustrates a procedure that employs steps 301 and 304. In some aspects, the procedure is implemented by a computer processor according to instructions of a software program configured to operate on input physical measurements described herein. A UAV takes sensor readings 401 at regular intervals to determine a relative spatial location with respect to at least one nearby UAV. In some aspects, the sensor readings comprise GPS coordinates. In one aspect, GPS coordinates derived by GPS receivers on other UAVs are conveyed via a fronthaul network to provide the sensor readings in step 401. The sensor readings are compared 402 with navigation criteria 410. If the sensor data indicates a navigation parameter (e.g., separation between UAVs, relative speed, variation in heading, variation in altitude, etc.) outside a predetermined range (e.g., navigation criteria), the UAV's flight path is adapted 403 by its flight controller 202, and then sensor readings are monitored 401 in a following time interval. Otherwise, the flight controller 202 or situational awareness system 201 continues to monitor the sensor readings 401.”)
However, Shattil fails to teach that depending on the separation distance being above or below a second distance threshold that either a mixed sensor and gps measurements should be used or if above the second separation distance that gps measurements should be used.
Bahiki et al teaches that such GPS only measurements have an inherent inaccuracy and that a sensor system of infrared and ultrasonic sensors are used to position the UVA’s relative to each other, in the abstract stating: “In this paper, a relative positioning system by fusing infrared and ultrasonic range sensors data is employed to provide a more reliable relative distance data between quadcopters to achieve close proximity formation flight. This is due to lack of accuracy of positioning data from GPS due to its error of two to five meters” 
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have a fused sensor/gps measurements be used when craft are separated by less than five meters (i.e. a second distance) as the error of GPS measurements at that range could lead to potential collisions. Above this distance, GPS measurements would be used to determine relative positions, thus reducing bandwidth needs of the craft. One would be motivated to make such a modification as explained in the introduction section of Bahiki et al, stating “Therefore, a tighter swarm flight requires a better positioning accuracy to enable the sufficient ‘breaking distance’ between units, which is critical in collision avoidance.” Thus by modifying to use a fused sensor readings at low separation distance tighter separation .

    PNG
    media_image1.png
    548
    449
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    583
    461
    media_image2.png
    Greyscale

Claims 3, 6, 11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shattil et al and Bahiki et al as applied to claims 1 and 7 above, and further in view of Pasko, US9334052, “Unmanned Aerial Vehicle Flight Path Determination, Optimization, and Management”
Regarding Claim 3, Modified Shattil does teach the use of a ground station for controlling the UAV swarm. “The flight controller 202 performs tasks similar to those executed by a pilot in a manned aircraft. Robust control techniques configured to adapt to changes in dynamics of the platform and the flight environment are provided to enable autonomous flight. In some aspects, a flight plan is input to the flight controller 202. By way of example, the flight plan may be determined by a ground control station or a UAV cluster head. Other possibilities include distributed flight planning, such as flight-plan determination via a consensus of UAVs, ground stations, or some combination thereof. The flight controller 202 employs a rule-based flight coordination protocol (e.g., via computer processor/s or other type's of suitable processing component/s on each of the UAVs) to provide effective de-confliction of flight paths on a real-time or near real-time basis.” but is relatively mute as too the specific implementation of the ground station/swarm formation process, instead focusing on controlling the flight of an already formed/paired swarm.”
Pasko teaches the pairing elements of claim 3: “The drone of claim 1, wherein the processor receives a pairing request from an electronic device, transmits a response to the pairing request, and transmits information on the drone to the electronic device when the drone has been paired with the electronic device.”(Pasko et al Column 6, lines 49-58“ Input component 350 may include a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, a microphone, etc.). Additionally, or alternatively, input component 350 may include a sensor for sensing information (e.g., a global positioning system (GPS) component, an accelerometer, a gyroscope, an actuator, etc.). Output component 360 may include a component that provides output information from device 300 (e.g., a display, a speaker, one or more light-emitting diodes (LEDs), etc.).” and from Column 9, lines 4-16, “Alternatively, or additionally, if UAV platform 230 determines that UAVs 220 in the pool are not registered with an appropriate authority based on the credentials of UAVs 220 in the pool, UAV platform 230 may deny the request for the flight path. In some implementations, UAV platform 230 may provide, to user device 210, a notification indicating that the request for the flight path is denied due to UAVs 220 in the pool not being registered with an appropriate authority. In some implementations, UAV platform 230 may determine that UAVs 220 in the pool are not registered with an appropriate authority when user device 210 fails to provide government registration numbers via the credentials of UAVs 220 in the pool.” UAV information is sent to/displayed on the user device as part of/during the pairing process.)
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Shattil to include the user device pairing system of Pasko et al. One would be motivated to make use of user devices as motivated by in Pasko column 1, lines 40-46, “Some private companies propose using UAVs for rapid delivery of lightweight commercial products (e.g., packages), food, medicine, etc. Such proposals for UAVs may need to meet various requirements, such as federal and state regulatory approval, public safety, reliability, individual privacy, operator training and certification, security (e.g., hacking), payload thievery, logistical challenges, etc.” By implementing user devices as controllers the hurdle for regulatory approval would be lowered, training/certification would require less time as no specialized control hardware would be required to be trained on, and a large industry of cybersecurity as it relates to smartphones/computers already exists allowing a higher 
Regarding Claim 6, Modified Shattil does teach the use of a ground station for controlling the UAV swarm. Shattil Column 11, lines 51-65, teaches, “The flight controller 202 performs tasks similar to those executed by a pilot in a manned aircraft. Robust control techniques configured to adapt to changes in dynamics of the platform and the flight environment are provided to enable autonomous flight. In some aspects, a flight plan is input to the flight controller 202. By way of example, the flight plan may be determined by a ground control station or a UAV cluster head. Other possibilities include distributed flight planning, such as flight-plan determination via a consensus of UAVs, ground stations, or some combination thereof. The flight controller 202 employs a rule-based flight coordination protocol (e.g., via computer processor/s or other type's of suitable processing component/s on each of the UAVs) to provide effective de-confliction of flight paths on a real-time or near real-time basis.” but is relatively mute as too the specific implementation of the ground station/swarm formation process, instead focusing on controlling the flight of an already formed/paired swarm.”
Pasko et al teaches ” The drone of claim 1, wherein the processor receives a pairing request through theENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION communication module from an external electronic device and performs pairing with the external electronic device in response to the received pairing request.”(Pasko et al, Column 2, lines 7-13, “As further shown in FIG. 1A, user A may instruct user device A to generate a request for a flight path (e.g., from location A to location B) for one of the UAVs in the pool, and to provide the request to the UAV platform. The request may include credentials (e.g., serial numbers, identifiers of universal integrated circuit cards (UICCs), etc.) associated with the UAVs in the pool”)
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Shattil to include the user device pairing system of Pasko et al. One would be motivated to make use of user devices as motivated by in Pasko column 1, lines 40-46, “Some private companies propose using UAVs for rapid delivery of lightweight commercial products (e.g., packages), food, medicine, etc. Such proposals for UAVs may need to meet various requirements, such as federal and state regulatory approval, public safety, reliability, individual privacy, operator training and certification, security (e.g., hacking), payload thievery, logistical challenges, etc.” By implementing user devices as controllers the hurdle for regulatory approval would be lowered, training/certification would require less time as no specialized control hardware would be required to be trained on, and a large industry of cybersecurity as it relates to smartphones/computers already exists allowing for a higher security standard to be achieved. Thus further modified Shattil would teach all aspects of claim 6.
Regarding Claim 11, Modified Shattil does teach the use of a ground station for controlling the UAV swarm. “The flight controller 202 performs tasks similar to those executed by a pilot in a manned aircraft. Robust control techniques configured to adapt to changes in dynamics of the platform and the flight environment are provided to enable autonomous flight. In some aspects, a flight plan is input to the flight controller 202. By way of example, the flight plan may be determined by a ground control station or a UAV cluster head. Other possibilities include distributed flight planning, such as flight-plan determination via a consensus of UAVs, ground stations, or some combination thereof. The flight controller 202 employs a rule-based flight coordination protocol (e.g., via computer processor/s or other type's of suitable processing component/s on each of the UAVs) to provide effective de-confliction of flight paths on a real-time or near real-time basis.” but is relatively mute as too the specific implementation of the ground station/swarm formation process, instead focusing on controlling the flight of an already formed/paired swarm.”
Pasko et al teaches “The electronic device of claim 7, wherein the processor transmits a pairing request to at least one drone among the first drone and the second drone and performs pairing with the at leastENGLISH TRANSLATION OF THE INTERNATIONAL APPLICATION one drone on a basis of an acceptance response from the at least one drone to the pairing request.  ” (Pasko et al, Column 2, lines 7-13, “As further shown in FIG. 1A, user A may instruct user device A to generate a request for a flight path (e.g., from location A to location B) for one of the UAVs in the pool, and to provide the request to the UAV platform. The request may include credentials (e.g., serial numbers, identifiers of universal integrated circuit cards (UICCs), etc.) associated with the UAVs in the pool”);
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Shattil to include the user device pairing system of Pasko et al. One would be motivated to make use of user devices as motivated by in Pasko column 1, lines 40-46, “Some private companies propose using UAVs for rapid delivery of lightweight commercial products (e.g., packages), food, medicine, etc. Such proposals for UAVs may need to meet various requirements, such as federal and state regulatory approval, public safety, reliability, individual privacy, operator training and certification, security (e.g., hacking), payload thievery, logistical challenges, etc.” By implementing user devices as controllers the hurdle for regulatory approval would be lowered, training/certification would require less time as no specialized control hardware would be required to be trained on, and a large industry of cybersecurity as it relates to smartphones/computers already exists allowing for a higher security standard to be achieved. Thus further modified Shattil would teach all aspects of claim 11.
Regarding Claim 13, Shattil teaches a ground station which controls/updates the flight plans of the controlled UAVS. Teachings “receives location control information for the multiple drones input by a user” and “controls at least one of the first drone and the second drone according to the input information.”( Shattil, column 11, lines 50-65, “The flight controller 202 performs tasks similar to those executed by a pilot in a manned aircraft. Robust control techniques configured to adapt to changes in dynamics of the platform and the flight environment are provided to enable autonomous flight. In some aspects, a flight plan is input to the flight controller 202. By way of example, the flight plan may be determined by a ground control station or a UAV cluster head. Other possibilities include distributed flight planning, such as flight-plan determination via a consensus of UAVs, ground stations, or some combination thereof. The flight controller 202 employs a rule-based flight coordination protocol (e.g., via computer processor/s or other type's of suitable processing component/s on each of the UAVs) to provide effective de-confliction of flight paths on a real-time or near real-time basis.”);” Here a flight controller receives inputs (the flight plan) and controls the drones based on those inputs);
Shattil however does not teach that such a ground station has a touch screen input/display location information on the touch screen.
Pasko teaches a touch screen input for the controller ” wherein the electronic device comprises a touch screen,”(Pasko Column 6, lines 49-58,” Input component 350 may include a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, a microphone, etc.). Additionally, or alternatively, input component 350 may include a sensor for sensing information (e.g., a global positioning system (GPS) component, an accelerometer, a gyroscope, an actuator, etc.). Output component 360 may include a component that provides output information from device 300 (e.g., a display, a speaker, one or more light-emitting diodes (LEDs), etc” );” and the processor displays location information of the first drone and the second drone through the touch screen”(Pasko, Column 20, lines 12-26, “ User interfaces may include graphical user interfaces (GUIs) and/or non-graphical user interfaces, such as text-based interfaces. The user interfaces may provide information to users via customized interfaces (e.g., proprietary interfaces) and/or other types of interfaces (e.g., browser-based interfaces, etc.). The user interfaces may receive user inputs via one or more input devices, may be user-configurable (e.g., a user may change the sizes of the user interfaces, information displayed in the user interfaces, color schemes used by the user interfaces, positions of text, images, icons, windows, etc., in the user interfaces, etc.), and/or may not be user-configurable. Information associated with the user interfaces may be selected and/or manipulated by a user (e.g., via a touch screen display, a mouse, a keyboard, a keypad, voice commands, etc.).”);
Thus it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Shattil to include the user device pairing system and touchscreen device control of Pasko et al. One would be motivated to make use of user devices as motivated by in Pasko column 1, lines 40-46, “Some private companies propose using UAVs for rapid delivery of lightweight commercial products (e.g., packages), food, medicine, etc. Such proposals for UAVs may need to meet various requirements, such as federal and state regulatory approval, public safety, reliability, individual privacy, operator training and certification, security (e.g., hacking), payload thievery, logistical challenges, etc.” By implementing user devices as controllers the hurdle for regulatory approval would be lowered, training/certification would require less time as no specialized control hardware would be required to be trained on, and a large industry of cybersecurity as it relates to smartphones/computers already exists allowing for a higher security standard to be achieved. Thus further modified Shattil would teach all aspects of claim 13.

    PNG
    media_image3.png
    311
    448
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clark et al, US Patent 9043021, “Swarm Management”; Frovol et al, US9083425, “Distributed Airborne Wireless Network”;  Schultz, US Patent 8165728, “Method and System for Providing GPS based Position”;  Mangiat et al, US20130289858, “Method for Controlling and Communicating with a swarm of Autonomous Vehicles using one-touch or one-click gestures form a mobile platform”; Bonawitz et al, US8781727, “Methods and Systems for Performing Flocking while executing a long-range fleet plan”;  Applewhite, US20180101169, “Unmanned Vehicles Systems and Methods of Use”
Clark et al gives a swarm/drone managing includes positioning of drones within communications ranges/collaborative flight plans to avoid collision.
Shultz gives a gps positioning system and communication between flying drones.
Mangiat et al gives a drone controller with a touch screen display for input/output of information. Includes display of drone flight paths/locations on the touchscreen device.

Applewhite, divisional of an earlier 2013 pub, gives a autonomous drone swarm control method, includes a use of a Queen and swarm control system (i.e. a primary drone and other drones are controlled relative to it)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392.  The examiner can normally be reached on Mon-Fri 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661